JUSTICE McDADE, specially concurring in part and dissenting in part: The majority has found that defendant did not have a duty to illuminate the northeast corner of its property (393 Ill. App. 3d at 526) because the means of ingress and egress defendant prescribed were safe and well-illuminated (393 Ill. App. 3d at 526). The majority has also found that plaintiff failed to produce, and cannot produce, evidence to establish that the dangerous condition on defendant’s property was the proximate cause of plaintiffs injuries. 393 Ill. App. 3d at 527. Therefore the majority concludes that plaintiff cannot establish a prima facie case of negligence. I agree with the majority’s finding that plaintiff will be unable to prove that defendant’s alleged negligence was the proximate cause of his injury. I therefore concur in the judgment. I believe, however, that the majority has erred in finding, as a matter of law, that the northeast corner was not a prescribed means of ingress. I therefore disagree with the majority’s holding, at this stage of proceedings, that defendant had no duty to illuminate the northeast corner, and I dissent from that portion of its opinion. On appeal, plaintiff argued that the trial court erroneously resolved material questions of fact in granting summary judgment in favor of defendant on plaintiffs theory that defendant failed to provide a safe means of ingress and egress to its property. Flaintiff asserted that traversing the northeast corner of the building from the parking lot to the “front entrance” is a prescribed means of ingress to the bar. The majority believes that plaintiff “has not alleged that the area in which he fell was either a designated means of ingress or egress or that it had become the assumed means through repeated use.” 393 Ill. App. 3d at 526. First, plaintiff argues that his belief that one could traverse the northeast corner as a means of ingress (to access the front entrance) was reasonable because “the lighting conditions combined with an absence of barricades and signs led patrons to reasonably believe *** one could simply walk alongside the north of the building to the front from the rear.” Plaintiff also argues that a reasonable person could believe that one could use the northeast corner of the property as a means of ingress (to access the front entrance) because no evidence exists that defendant prescribed a different route or area for ingress and egress. The issue is whether a material question of fact exists as to whether the accident occurred in a prescribed area of ingress or egress; not, at least not initially, whether the fall occurred in an actual prescribed area of ingress or egress. “A triable issue of fact exists where there is a dispute as to material facts or where the material facts are undisputed but reasonable persons might draw different inferences from those facts. [Citation.] The court should construe the evidence strictly against the movant and liberally in favor of the opponent.” Wemikoffv. Health Care Service Corp., 376 Ill. App. 3d 228, 233, 877 N.E.2d 11, 15-16 (2007). Plaintiffs contention that the “front entrance” and, separately, the “rear entrance,” are not “the only means of ingress and egress for the Bijou Pub” along with his allegations of fact are, in my opinion, sufficient to raise a triable issue of material fact. Plaintiff relies on his, and his witness’s, belief that he could attempt and was attempting to safely reach the front of the bar by crossing the northeast corner of the property, as well as the condition of the property, as evidence that a rational trier of fact could find that the northeast corner of the bar is a means of ingress and egress. Plaintiffs evidence, while short of proof, consists of his and his companion’s subjective belief that the area contained “a sidewalk to the front” and that plaintiff was attempting to reenter the bar. Plaintiffs stated intention to enter the bar, followed by his attempt to cross the northeast corner of the property, is evidence that plaintiff was attempting to enter the bar when he fell. Trinite provided additional evidence that the area in question was a means of ingress or egress when he testified that he believed the area contained a sidewalk to the front. Cf. Stedman v. Spiros, 23 Ill. App. 2d 69, 83, 161 N.E.2d 590, 597 (1959). In Spiros, the court, finding the defendant had no duty to the plaintiff, stated as follows: “The decisions in Illinois *** impose upon the defendant the duty to exercise reasonable care to keep in a safe condition those portions of the premises included within the invitation to the invitee, including reasonably safe means of ingress and egress, even where the mode chosen is not the customary one but one which is allowed by the owner [citation].” Spiros, 23 Ill. App. 2d at 83, 161 N.E.2d at 597. Plaintiff has raised a question of material fact as to whether defendant, intentionally or not, prescribed the northeast corner of the property as a means of ingress or egress to the bar. Construing the evidence liberally in plaintiffs favor, a reasonable person might infer that a reasonable person would believe he could use the northeast corner of the bar to traverse to the front from the rear and, therefore, that the northeast corner of the bar is “a prescribed means of ingress” to the bar. See Cooley v. Makse, 46 Ill. App. 2d 25, 30, 196 N.E.2d 396, 398 (1964) (“The door, albeit mutely and silently, beckoned to all who had business in the tavern to enter and to leave by this route. Implicit in that invitation was the representation that it might be safely exercised”). The weight of plaintiffs evidence is for the trier of fact and not defendant, the trial court, or this court. It is for the trier of fact to determine if the beliefs are reasonable and credible. See People v. Singleton, 367 Ill. App. 3d 182, 187, 854 N.E.2d 326, 331 (2006) (“The trier of fact has the responsibility to determine the credibility of witnesses and the weight given to their testimony, to resolve conflicts in the evidence, and to draw reasonable inferences from that evidence”); Coole v. Central Area Recycling, 384 Ill. App. 3d 390, 396, 893 N.E.2d 303, 309 (2008) (“With a summary-judgment motion, the trial court does not decide a question of fact but, rather, determines whether one exists. Thus, a court cannot make credibility determinations or weigh evidence in deciding a summary-judgment motion”). I find that plaintiff raised a question of fact as to whether the northeast corner is a means of ingress. I also find that a material question of fact exists as to whether that means of ingress — assuming it was one — was safe. Defendant completely fails to argue that, assuming plaintiffs proffered route is a means of ingress, the route is safe. Plaintiff has therefore created, with an appropriate factual basis, two questions of fact that in my opinion preclude defendant’s right to summary judgment. That is, whether walking from the parking lot to the front door is a means of “ingress” to the premises, whether the northeast corner is, reasonably, a “prescribed means of ingress,” and finally, whether the northeast corner is in a reasonably safe condition for use as a means of ingress or egress. As previously stated I agree that plaintiff will be unable to prove, as a necessary element of his claim, that defendant breached its duty of care to maintain its property in a reasonably safe condition for use by its invitees. Specifically, plaintiff will be unable to prove that the alleged breach was the proximate cause of his injury. I therefore concur in the majority’s judgment.